*224Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Azaniah Blankumsee appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Blankum-see’s motion for appointment of counsel and affirm for the reasons stated by the district court. Blankumsee v. Dep’t of Corr., No. 8:13-cv-02507-PWG, 2014 WL 3697959 (D.Md. filed July 22, 2014; entered July 23, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.